DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0180819 to Zhu et al.
Zhu discloses in the abstract and figures, a receptacle structure for an optical connector comprising:
A receptacle body (1), having at least one connecting structure (11the receptacle body having a first and second end (figure 2) that couple two sides with an optical connector having a first flexible plate (3); and 
A first housing (7) being a closed structure having a first through hole and made of a single material (note: the method of forming such as folding this structure is 
As to claim 2, the flexible plate has multiple attaching features disposed on edges and protruding outwardly (3, 4, 6). 
As to claim 3, this claim recites language for an “opening” and the coupling structures corresponding to said opening. Again, there is no detail to how these pieces correspond. Certainly the connector port opening is an opening and the shielding plate structure with its multiple cut out shapes and spring correspond with one another and the port opening. 
As to claim 4, this claim recites an overlapping outer shell portion. Though not specifically labeled by numeral, portion 7 in figure 3 depicts a similar overlapping “line” as in applicant’s figures.
As to claim 5, the method portions of this claim are not positive limitations. The frame of the prior art contains a splicing connection (abstract).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 6-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of US 7,869,224 to Yang
Zhu discloses the invention as claimed except for the location of a second flexible plate which corresponds to the securing of the housing. Similarly, if interpreted the same with regard to the first plate to secure the housing versus the shielding plate above. Zhu does disclose securing means with a slot (16) and corresponding flexible tabs (71). It is noted that in the adaptor connection art, multiple securing means are generally known and that rearranging or creating new tab portions would be within the level of ordinary skill in the art. 
Claims 7-10 relates to the above but describes the structure on both ends. 
Claims 11-19 relate to the above but describe the structure in an “optical communication device”. The prior art is used in such a system with optical connectors.
Ckaum 14 recites functional language with no supporting structure. 
Yang discloses such flexible mounting tabs located on the opposing portion that corresponds to the housing (3, 22 and flaps with “arrows” in housing 11) to secure respective components.
It would have been obvious to one having ordinary skill in the art to rearrange or add flaps, tabs, or mounting components as a matter of design choice to change the size, shape or the securing abilities of corresponding housing components based on the intended use. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2020/0132944 (multiple mounting tab structure).
US 2021/0124129 (portion 22). 
US 2012/0289077 (stamped component having retention means). 
US 2003/0214789 (figures 8-9). 
US 2020/0301076 (figure 3).
US 2008/0317414 (412; figure 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363.  The examiner can normally be reached on M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/            Primary Examiner, Art Unit 2883